Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT (this “Agreement”), dated as of August 13, 2014, to that certain
Credit Agreement, dated as of July 1, 2013 (as amended, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”) among AOL
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
be amended as set forth herein;

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Administrative
Agent and the Required Lenders are willing to agree to this Agreement upon the
terms and conditions set forth herein; and

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2. Amendments.

2.1 Amendments to Section 1.1 of the Credit Agreement.

(a) The following terms shall be inserted into Section 1.1 in appropriate
alphabetical order:

““2014 Convertible Notes”: the Convertible Senior Notes due 2019 to be issued
pursuant to an Indenture, dated on or about August 19, 2014, by and among
Borrower and The Bank of New York Mellon, in its capacity as trustee, as
amended, restated, supplemented or otherwise modified from time to time.”

““Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) on Borrower’s common stock
purchased by the Borrower in connection with the issuance of any convertible
notes permitted under Section 7.2; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by Borrower from
the sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by Borrower from the sale of such convertible notes issued in
connection with the Permitted Bond Hedge Transaction.”

““Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) on Borrower’s common stock
sold by Borrower substantially concurrently with any purchase by Borrower of a
related Permitted Bond Hedge Transaction with a strike price higher than the
strike price of the Permitted Bond Hedge Transaction.”



--------------------------------------------------------------------------------

““Reference Bank”: JPMorgan Chase Bank, N.A. and Fifth Third Bank or such
additional or other banks as may be appointed by the Administrative Agent and
reasonably acceptable to the Borrower; provided that, at any time, the maximum
number of Reference Banks does not exceed seven.”

(b) The definition of “Eurodollar Rate” shall be amended and restated in its
entirety as follows:

“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Association (or any other person which takes over the administration of that
rate) for Dollars and period as appearing on pages LIBOR01 or LIBOR02 of the
Reuters Screen (or on any successor or substitute page on such screen, or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters; a “Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period. If no such Screen Rate is available, the Eurodollar Rate shall mean the
arithmetic mean of the rates (rounded upwards to the nearest 1/100th of
1.00% per annum) as supplied to the Administrative Agent at its request quoted
by the Reference Banks to the leading banks in the London interbank market two
London Business Days before the first day of such Interest Period for Dollar
deposits of a duration equal to the duration of such Interest Period; provided
that any Reference Bank that has failed to provide a quote in accordance with
Section 2.9(c) shall be disregarded for purposes of determining the mean.

(c) Clause (j) of the definition of “Indebtedness” shall be amended and restated
in its entirety as follows:

“(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements (excluding obligations in respect of Swap Agreements
accounted for by the Borrower as equity under GAAP).”

2.2 Amendment to Section 2.9 of the Credit Agreement.

A new Section 2.9(c) shall be inserted in the proper sequential order as
follows:

“(c) Upon the request of the Administrative Agent, each Reference Bank (whether
or not currently a Lender hereunder) agrees that, if such Reference Bank is
currently providing quotes for Dollar deposits to leading banks in the London
interbank market, it will promptly (and no later than the Business Day following
such request) supply the Administrative Agent with the rate quoted by such
Reference Bank to leading banks in the London interbank market two Business Days
before the first day of the relevant Interest Period for Dollar deposits of a
duration equal to the duration of such Interest Period.”

2.3 Amendments to Section 2.13 of the Credit Agreement.

(a) Section 2.13 shall be amended by deleting each reference to “W-8BEN” therein
and replacing it with “W-8BEN or W-8BEN-E (as applicable)” in lieu thereof.



--------------------------------------------------------------------------------

(b) Section 2.13(f)(ii)(B)(2) shall be amended and restated in its entirety as
follows:

“(2) in the case of a Non-U.S. Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;”

2.4 Amendment to Section 2.17 of the Credit Agreement.

Section 2.17(c)(i) shall be amended by deleting the “(x)” therein and inserting
“(x)” immediately before “to the extent” therein and by inserting “if”
immediately after the “(y)” therein.

2.5 Amendment to Section 3.1 of the Credit Agreement.

Section 3.1(a) shall be amended by replacing “(i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero” in its entirety by:

“(i) the L/C Obligations would exceed the L/C Commitment, (ii) the Revolving
Extensions of Credit of the Issuing Lender would exceed its Revolving Commitment
or (iii) the aggregate amount of the Available Revolving Commitments would be
less than zero”

2.6 Amendment to Section 7.2 of the Credit Agreement.

Section 7.2(f) shall be amended and restated in its entirety as follows:

“(f) (i) the 2014 Convertible Notes and (ii) other unsecured Indebtedness of
Borrower consisting of notes convertible into common Capital Stock of Borrower,
whether such conversion is to be settled in common Capital Stock of Borrower,
cash or a combination thereof, so long as, in the case of clause (ii), (A) after
giving effect to the incurrence of such Indebtedness, Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 7.1, (B) at the time of incurrence of such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing and (C) the documentation governing such
unsecured convertible Indebtedness contains customary market terms for similar
transactions at the time of incurrence of such indebtedness (as determined in
good faith by the Borrower);”

2.7 Amendments to Section 7.6 of the Credit Agreement.

(a) Section 7.6 shall be amended by inserting the following immediately after
“collectively,” therein:

“and including, in any event, any cash settlement in respect of any convertible
Indebtedness permitted by Section 7.2(f),”

(b) Section 7.6(f) shall be amended and restated in its entirety as follows:

“(f) (i) the Borrower may make any payment of premium by the Borrower to a
counterparty under a Permitted Bond Hedge Transaction, (ii) the Borrower may
make



--------------------------------------------------------------------------------

any payment in connection with a Permitted Warrant Transaction (x) by delivery
of shares of the Borrower’s common stock upon net share settlement thereof or
(y) by set-off and/or payment of an early termination payment or similar payment
thereunder in the Borrower’s common stock upon any early termination thereof
(provided that, in the case of an early termination of such Permitted Warrant
Transaction to which customary exceptions to the right of an issuer to settle
the relevant early termination payment or similar payment obligation in shares
apply, Borrower may make the relevant early termination in cash), and (iii) the
Borrower may make any payment of cash in lieu of fractional shares pursuant to
the terms of any Permitted Bond Hedge Transaction, any Permitted Warrant
Transaction or any convertible Indebtedness permitted by Section 7.2(f);”

(c) Section 7.6(h) shall be amended by deleting the “.” at the end thereof and
replacing it with “; and” in lieu thereof.

(d) A new Section 7.6(i) shall be inserted therein as follows:

“(i) cash settlement upon conversion of convertible Indebtedness permitted by
Section 7.2(f) in an amount not to exceed the sum of (x) the principal amount of
such convertible Indebtedness so converted, plus (y) any payments received by
Borrower pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction, plus (z) the amount of cash required to be
paid pursuant to the terms of such convertible Indebtedness in lieu of
fractional shares.

2.8 Amendment to Section 7.9 of the Credit Agreement.

Section 7.9 shall be amended and restated in its entirety as follows:

“7.9 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual or reasonably anticipated exposure (other than those in respect of
Capital Stock), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary,
(c) any Permitted Bond Hedge Transaction or Permitted Warrant Transaction and
(d) any accelerated share repurchase contract, prepaid forward purchase contract
or similar contract with respect to the purchase by the Borrower of the Capital
Stock of Borrower which purchase is permitted by Section 7.6(e).”

2.9 Amendment to Section 8 of the Credit Agreement.

Section 8 shall be amended by adding the following proviso at the end of the
proviso therein immediately prior to the “; or” appearing therein:

“; provided further that, for the avoidance of doubt, it is agreed that neither
a conversion of convertible Indebtedness permitted by Section 7.2(f) nor the
occurrence of the events giving rise to such conversion right shall be
considered to constitute such Indebtedness becoming due prior to its stated
maturity or becoming payable, in each case for purposes of clause (iii) of this
paragraph (e)”



--------------------------------------------------------------------------------

2.10 Amendment to Section 10.6 of the Credit Agreement.

Section 10.6(b)(iii) shall be amended by inserting the following immediately
after “10.5” therein:

“and, in the case of each Reference Bank, bound by its continuing obligations
under Section 2.9(c)”

2.11 Amendment to Section 10.12 of the Credit Agreement.

Section 10.12(a) shall be amended by inserting “sitting in the Borough of
Manhattan” immediately after “State of New York” therein and by inserting
“sitting in the Borough of Manhattan” immediately after “Southern District of
New York” therein.

2.12 Amendment to Exhibit D of the Credit Agreement.

Exhibit D shall be amended by inserting “supplemented or otherwise modified from
time to time,” immediately following “as amended” in the first paragraph
thereof.

2.13 Amendment to Exhibit E of the Credit Agreement.

Exhibits E-1, E-2, E-3 and E-4 shall be amended by deleting each reference to
“W-8BEN” therein and replacing it with “W-8BEN or W-8BEN-E (as applicable)” in
lieu thereof.

Section 3. Conditions. This Agreement shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by (i) a duly authorized officer of the
Borrower and (ii) the Required Lenders.

(b) All fees required to be paid to the Administrative Agent and the Lenders in
connection herewith, accrued reasonable and documented out-of-pocket costs and
expenses (including, to the extent invoiced in advance, reasonable legal fees
and out-of-pocket expenses of counsel) and other compensation due and payable to
the Administrative Agent and the Lenders on or prior to the Amendment Effective
Date shall have been paid.

(c) Each of the representations and warranties made by the Loan Parties in or
pursuant to the Credit Agreement or in or pursuant to the other Loan Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “Material Adverse
Effect” shall be true and correct in all respects) on and as of the Amendment
Effective Date as if made on and as of such date except for such representations
and warranties expressly stated to be made as of an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

(d) No Default or Event of Default shall exist on the Amendment Effective Date.

(e) The Administrative Agent shall have received an officer’s certificate from a
Responsible Officer of the Borrower and dated as of the Amendment Effective
Date, certifying that each condition set forth in Sections 3(c) and (d) hereof
have been satisfied on and as of the Amendment Effective Date.



--------------------------------------------------------------------------------

Section 4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Section 5. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.

Section 6. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof.

Section 7. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AOL INC. By:  

  /s/ Karen Dykstra

    Name:   Karen Dykstra     Title:  
Chief Financial and Administrative Officer

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

  /s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Fifth Third Bank, as Lender By:  

  /s/ Robert Urban

  Name:   Robert Urban   Title:   Managing Director

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender By:  

  /s/ Varun Gupta

  Name:   Varun Gupta   Title:   Vice President

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender By:  

  /s/ Prayes Majmudar

  Name:   Prayes Majmudar   Title:   Director

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as Lender By:  

  /s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

  /s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

  /s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory

[Amendment to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

  /s/ Edward Tessalone

  Name:   Edward Tessalone   Title:   Senior Vice President

[Amendment to Credit Agreement – Signature Page]